DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are convincing as the closest prior art of record Ramasco (US 2017/0350061) fails to teach or suggest the second cup comprising a second outlet defined through a bottom wall of the second cup, wherein the second outlet defined through the bottom wall of the second cup is upstream of the outlet of the first cup such that the second cup is in fluid communication with the wash basket via the second outlet defined through the bottom wall of the second cup and the outlet of the first cup. Ramasco teaches the position in which the orifice 72 is disposed is necessary as rotation of compartment 6 increases the product accumulates in the left rear edge of reservoir 70 thereby suggesting a rearrangement of parts is not an obvious modification.[0040]
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711